Citation Nr: 0916896	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for a left 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974.
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for tinnitus and a 
left ankle disability.  By a May 2006 rating decision, the RO 
granted noncompensable service connection for the left ankle 
disability, effective March 7, 2005.  By a September 2006 
statement of the case, the RO denied the Veteran's claim of 
entitlement to an initial compensable rating for the left 
ankle disability.

The issue of entitlement to an initial compensable rating for 
a left ankle disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran contends that his tinnitus is the result of 
acoustic trauma sustained in service.  He describes the onset 
of his tinnitus as occurring after he was in close proximity 
to a simulator blast in the back of a truck.  Following this 
blast, he was unable to hear anything aside from ringing for 
two days.  He asserts that he has experienced ringing in his 
ears since that incident, and has used a fan at bedtime since 
the age of 19 to mask the ringing.  Other acoustic trauma 
allegedly sustained in service resulted from in-service 
carpentry duties, involving the frequent use of saws, and 
being in close proximity to engineering and other heavy 
equipment.  In this regard, he submitted a buddy statement 
written by a soldier with whom he served, corroborating his 
proximity to and use of noise-generating equipment.  



The Veteran's post-service records demonstrate a history of 
significant occupational noise exposure (25 years working 
construction, 8 years working maintenance, and 4 years of 
sheet metal work), and recreational noise exposure in the 
form of hunting.  

The Veteran's service records do not demonstrate that he 
either complained of or was diagnosed with tinnitus during 
service.  On the occasions on which his hearing was tested 
during service, it was recorded as normal, and there were no 
complaints of tinnitus.  Thus, although the Veteran contends 
that he first noted tinnitus during service, there is no 
contemporary clinical evidence available to corroborate this 
contention.

The Veteran's official active service records list his 
military occupational specialty as carpenter.  As this 
occupational specialty is consistent with exposure to 
acoustic trauma, the Board finds that the Veteran's 
contentions of noise exposure in service are consistent with 
his circumstances of service. 

Having determined that the Veteran was as likely as not 
exposed to acoustic trauma in service, the remaining question 
before the Board is whether the Veteran's tinnitus is as 
likely as not related to the acoustic trauma sustained in 
service.

In support of his claim, the Veteran submitted a November 
2005 opinion from his private physician, in which the 
physician related his tinnitus to his use of heavy equipment 
and artillery blasts in service.  The physician noted that 
the Veteran had reported using a fan at bedtime since age 19 
to mask the tinnitus.

The Veteran underwent VA audiological examination in 
September 2005 and March 2006, as a result of which the 
examiner determined on each occasion that his tinnitus was 
not as likely as not related to noise exposure in service.  
In September 2005, the examiner reasoned that because the 
Veteran did not report tinnitus in service, and his hearing 
was normal during service, it was less likely than not that 
his tinnitus was due to noise exposure during service.  In 
March 2006, the examiner further explained his conclusion 
that the Veteran's tinnitus was less likely than not related 
to noise exposure in service, by adding that there was no 
clinical evidence of tinnitus until November 2005.

Although the VA examiner determined that the Veteran's 
tinnitus was less likely than not related to acoustic trauma 
in service, the Board finds that the Veteran has provided 
credible testimony regarding exposure to acoustic trauma in 
service, and that his testimony with respect to having first 
noticed tinnitus in service is competent.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  The Board finds that the in-service 
evidence demonstrating that the Veteran had duties as a 
carpenter to be persuasive corroboration of the Veteran's 
contentions, and the November 2005 opinion from his private 
physician supports a causative relationship.  Additionally, 
the Board finds persuasive the fact that although there is 
evidence of considerable noise exposure following service, 
there is no evidence that suggests that the tinnitus is not 
the result, at least in part, of noise exposure during the 
Veteran's service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred tinnitus as a result of his active duty.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for tinnitus is granted.



REMAND


Additional development is needed prior to further disposition 
of the claim of entitlement to an initial compensable rating 
for a left ankle disability.

The Veteran contends that his left ankle disability is more 
severe than the current 0 percent rating reflects.

He asserts that residual impairment of his in-service left 
ankle fracture includes excessive instability of the ankle 
and resultant altered gait.  He asserts that the instability 
leads to recurrent ankle sprains and that he experiences easy 
fatigability of the left ankle, with frequent flare ups 
occurring as a result of overuse of the ankle.  In support of 
these assertions, he submitted numerous photographs depicting 
abnormal wear of the bottom of the left shoe as compared to 
the right, which he asserts is due to his abnormal gait.  He 
additionally submitted several lay statements attesting to 
the fact that he has an altered gait.

On VA examination of the ankle in March 2006, the Veteran 
complained of pain and soreness in his left ankle with 
prolonged standing, walking, or running.  He described the 
pain as severe when engaging in physical activity, and as 
slight, but enough to cause limping, for approximately two 
days afterwards.  He stated that he occasionally required the 
use of an ankle brace for instability, and noted that he 
regularly wore sturdy shoes for added ankle stability.  
Examination of the Veteran's shoes demonstrated a dramatic 
difference in the wear pattern, with the left heel and ball 
of the foot having marked wear as compared to the right.  
Physical examination was unremarkable, with no apparent 
limitation of motion of the left ankle, and no evidence of 
fatigability noted on repeated range of motion testing.  X-
ray examination revealed a tiny plantar spur and a minimal 
deformity in the posterior malleolus but no other 
abnormalities.  The assessment was chronic left ankle sprain.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  While the Veteran was already 
afforded a VA examination, because on that examination the 
examiner did not address the Veteran's complaints of 
fatigability related to instability of the ankle, and instead 
stated only that there was no fatigability on range of motion 
testing, the Board finds that the March 2006 examination is 
in this instance inadequate for rating purposes.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
service-connected disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the current 
nature and severity of his left ankle 
disability.  The examiner must review 
the Veteran's claims file and note that 
review in the report of examination.  
Any opinion provided should be must by 
a full rationale, with citation to 
relevant medical findings.  The 
examiner should specifically:

a)  Provide the range of motion of the 
left ankle (dorsiflexion and plantar 
flexion), expressed in degrees, as 
well as state whether there is any 
ankylosis of the ankle.  

b)  Determine whether the left ankle 
exhibits weakened movement, excess 
motion, fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, the determinations should 
be expressed in terms of the degree 
of additional range of motion.  The 
examiner should also express an 
opinion on whether pain or fatigue 
could significantly limit functional 
ability during flare-ups or when the 
left ankle is used repeatedly over a 
period of time.  That determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.  
In determining whether there is 
additional limitation of function 
with repetitive use, the examiner 
should specifically consider the 
statements of the Veteran regarding 
his functional capacity, recurrent 
sprains, and the frequency of flare 
ups.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that the 
examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the service 
treatment records to provide a 
negative opinion).

2.  Then, readjudicate the claim, to 
include a determination as to whether a 
rating for instability of the left 
ankle as analogous to abnormal motion 
of the joint (DC 5271) is warranted.  
If action remains adverse, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


